Citation Nr: 1542787	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 7, 2012 for service-connected peripheral neuropathy of the right upper extremity. 

2. Entitlement to an initial rating in excess of 20 percent from March 7, 2012 for service-connected peripheral neuropathy of the right upper extremity. 


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, including service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision but the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted service connection for peripheral neuropathy of the right upper extremity and assigned a 10 percent rating.

This case was most recently before the Board in May 2013 when it was remanded for additional development.  In June 2015, the RO increased the Veteran's rating to 20 percent effective March 7, 2012.  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held in March 2012.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. Prior to March 7, 2012, the Veteran's peripheral neuropathy of the right upper extremity resulted in mild incomplete paralysis of all radicular groups. 

2. The Veteran's  peripheral neuropathy of the right upper extremity is shown to have been productive of complaints that include pain and weakness, but no more than mild incomplete paralysis of all radicular groups.

CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for peripheral neuropathy of the right upper extremity have been met for the period prior to March 7, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015). 

2. The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

The appeal arises as the result of the initial evaluation assigned after the October 2010 rating decision granted service connection.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  

This case was most recently remanded in May 2013 for additional development.  Regarding the claims adjudicated herein, all requested development has been completed.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in November 2007, October 2010, and September 2014 pertinent to the Veteran's claim.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes.  The VA examination reports are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on examination.

The Board notes that the Veteran's most recent VA examination is a year old.  The mere passage of time since an otherwise adequate examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no evidence that the Veteran's right upper extremity peripheral neuropathy symptomatology has worsened since the September 2014 examination.  The Veteran does not argue the contrary.

Discussion of the Veteran's March 2012 videoconference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran concerning the nature and etiology of his disability.  In part as a result of the Veteran's testimony, the claim was remanded for an additional examination.  

This case was remanded in May 2013 for further development.  The RO was instructed to obtain updated treatment records and schedule the Veteran for an examination.  The Board is satisfied there was substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's claims have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran's treatment records show that he is right handed.  Therefore, his right upper extremity is his major extremity.

The Veteran's right upper extremity neuropathy was initially evaluated as 10 percent disabling under Diagnostic Code 8615.  Under that code, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  Diagnostic Code 8615 pertains to neuritis of the median nerve.

By a rating action dated in June 2015, the 10 percent rating was increased to 20 percent.  The effective was March 7, 2012, which the AOJ cited as the date that the Veteran complained of increased symptoms.  The increase was under Diagnostic Code 8513 for peripheral neuropathy for all radicular groups in the right upper extremity.  Under Diagnostic Code 8513, a 20 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 40 percent rating is warranted for moderate incomplete paralysis of all radicular groups in the major extremity.  A 70 percent rating is warranted for severe incomplete paralysis of all radicular groups in the major extremity.

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

III. Analysis

During the VA examination in October 2010, the examiner noted that the Veteran's motor function was within normal limits.  However, the right sensory function for the radial ulnar and median nerves was decreased based on the modality of touch.  The right reflexes revealed bicep jerks 2+ and triceps jerk 2+, or normal reflexes.  The examiner opined that there was a progression of the previous diagnosis of lower extremity neuropathy that now included upper extremity neuropathy.  

There is no additional medical evidence showing a worsening of the Veteran's symptoms during this period or that the October 2010 VA examination does not adequately reflect the severity of the Veteran's symptoms during this time.

During the hearing in March 2012, the Veteran testified that his right upper extremity peripheral neuropathy had worsened.  He indicated he had weakness, trouble lifting, pain, and tingling in his right hand.  

In May 2013, the Veteran was treated for a follow up regarding throbbing pain on his right side in his neck, shoulder, and arm.  

During the VA examination in September 2014, the Veteran stated that he had symptoms in his right upper extremity resulting from his peripheral neuropathy.  He indicated that he had severe constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness.  On examination, the Veteran's strength testing and deep tendon reflexes were normal.  Light touch/monofilament testing showed normal results for the shoulder area and forearm but decreased response in the hand and fingers.  There was no evidence of muscle atrophy or trophic changes attributable to peripheral neuropathy.  The examiner noted that the Veteran had peripheral neuropathy of the radial nerve, median nerve, and ulnar nerve causing mild incomplete paralysis.  The examiner opined that the Veteran's peripheral neuropathy would not impact his ability to work but noted that the Veteran retired as a supervisor at a private facility.     

As noted by the October 2010 VA examiner, sensory function for the radial, ulnar, and median nerves was decreased.  The September 2014 similar determined that the Veteran's peripheral neuropathy involved the radial, ulnar, and median nerves.  Put another way, the Veteran's right upper extremity disability has consistently demonstrated involvement of all three nerve groups.  Diagnostic Code 8513 better reflects the Veteran's disability picture than Diagnostic Code 8615, characterizing neuritis of the median nerve, only.  An initial 20 percent rating is thereby warranted for the entire appeal period under Diagnostic Code 8513 for mild incomplete paralysis of all radicular groups.

However, the evidence does not demonstrate that the Veteran's peripheral neuropathy of the right upper extremity approximates moderate incomplete paralysis such that a higher rating would be warranted under Diagnostic Code 8513 at any point during the appeal period.  Consideration has been given to the Veteran's complaints of worsening symptoms.  However, there is no evidence of muscular atrophy, motor function impairment, or a decrease in reflexes.  Further, while the Veteran reported severe constant pain and moderate numbness, reflex testing was normal during the October 2010 VA examination and both strength and reflex testing were normal during the September 2014 VA examination.  The September 2014 examiner specifically described the Veteran's symptomatology as "mild."  It appears that the Veteran's neurological symptoms are entirely sensory.    

In sum, the Board finds that for the entire appeal period, the evidence of record does not support the assignment of a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.

C. Other Considerations

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his peripheral neuropathy according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.  As noted, for example, although the Veteran reported weakness in his right arm, examinations have shown essentially full muscle strength in the right upper extremity.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are adequate.  Evaluations in excess of 20 percent are provided for certain manifestations of the service-connected disability in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  Here, the medical evidence is sufficient to show that there is nothing exceptional or unusual about the Veteran's service-connected disability because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disability at issue.  The evidence indicates that the Veteran worked as a supervisor until 2013 when he retired.  Further, the VA examiners have routinely opined that the Veteran's right upper extremity peripheral neuropathy did not impact his ability to work.

Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 20 percent for peripheral neuropathy of the right upper extremity is granted for the period prior to March 7, 2012.

A rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


